Citation Nr: 0213542	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a skin disorder 
manifested by xerosis.

3.  Entitlement to a compensable rating for service-connected 
erectile dysfunction.



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 RO decision that denied service 
connection for depression and for a skin disorder manifested 
by xerosis, and granted service connection and a 0 percent 
rating for erectile dysfunction (for which the veteran seeks 
a higher rating).


FINDINGS OF FACT

1.  The veteran's current depression began during his active 
duty.

2. The veteran's current skin disorder manifested by xerosis 
began during his active duty.  

3.  Since the effective date for service connection, the 
veteran's service-connected erectile dysfunction has been 
manifested by difficulty in maintaining erections, but 
without any deformity.


CONCLUSIONS OF LAW

1.  Depression was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).

2.  A skin disorder manifested by xerosis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).

3.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.350, 4.31, 4.115b, Diagnostic Code 7522 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from October 1978 to 
October 1998.  Service medical records show that he was 
evaluated for erectile dysfunction in January 1998 after 
several months inability to maintain an erection; he also 
reported an increase in stress due to concern over this 
problem.  Medical records for the remainder of service note 
periodic treatment for erectile dysfunction.  In May 1998, 
when the veteran was seen for a primary complaint of erectile 
dysfunction, it was also noted he had ichthyosis (a skin 
condition manifested in part by dryness) of the legs and 
hips, for which he was prescribed Carmol cream.  On a general 
medical examination in August 1998, the psychiatric system 
and skin were noted to be normal on clinical evaluation, and 
he denied any pertinent symptoms on the associated medical 
history report.   

The veteran has submitted a photocopy of a prescription label 
(from a naval clinical pharmacy), apparently from 1999, 
indicating refills of the May 1998 prescription for Carmol 
cream for rough dry skin.  

Post-service medical records show that when the veteran was 
seen at a VA clinic in May 1999, he gave a history of feeling 
depressed, and reported the condition of his wife (who had 
cancer and was also depressed) had had an impact on sexual 
functioning.  An October 1999 VA progress note indicated that 
erectile dysfunction was contributing to depression and that 
erectile dysfunction was perhaps secondary to depressive 
illness.  According to a November 1999 VA mental health 
consultation report, the veteran was experiencing several 
stressors, including retirement after a lengthy period of 
active service, work-related problems, his wife's health and 
cancer treatment, and depression ever since first 
experiencing erectile dysfunction.  He also reported having 
had 3 bouts of depression lasting more than 2 weeks in the 
past 3 years.  Impressions included recurrent major 
depressive disorder.

In November 1999, the veteran claimed service connection for 
depression, and for a dry skin condition that particularly 
affected his legs.

On VA examination in November 1999, the veteran complained of 
dry skin and itching; he was using lotions without relief.  
He had dry skin on his legs and back, and the diagnosis was 
xerosis.  On genitourinary examination, he reported achieving 
partial erection which he would lose before vaginal 
penetration; he reported that when he was able to have 
intercourse with a semi-flaccid penis, he ejaculated 
normally.  He had taken Viagra only once because of fears of 
cardiac side effects.  He had no difficulty voiding; he had 
some urgency but no hematuria or nocturia.  Examination of 
the external genitalia was normal.  The diagnosis was 
erectile dysfunction (impotence), etiology undetermined.

A number of later medical records show treatement for 
depression.

In February 2000, the RO awarded service connection for 
erectile dysfunction with a noncompensable rating, effective 
November 1, 1998.  It also denied service connection for 
depression and for a skin condition manifested by xerosis.

In March 2000 statements, the veteran and his wife suggested 
that he had depression with the erectile problems in service, 
although he did not seek psychiatric help until later.  The 
veteran said he had dry skin for many years, beginning in 
service.  In later statements the veteran argued that his 
depression was present in service along with his erectile 
dysfunction, or that the erectile dysfuntion led to the 
depression.

April 2000 VA treatment records show that depression 
treatment was being given in connection with erectile 
disorder; it was reportedly very likely that both physical 
and psychosocial factors were contributing to and associated 
with his current sexual functioning.  Medical records from 
2000 to 2002 note such diagnoses as erectile dysfunction, 
recurrent major depression, and depressive disorder with 
psychotic features.  In April 2002, he reported fullness in 
the testicles/perineum, and the examination revealed no 
testicular swelling, and a normal prostate; he was to be 
given a trial of Viagra.  

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and the supplemental statements of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claims and about who would bear the 
responsibility for obtaining such evidence.  The VA has 
obtained pertinent identified medical records and has 
performed all necessary examinations.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A.  Service connection

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

1.  Depression

The veteran contends, in part, that he is now suffering from 
depression which was present in service along with his 
erectile dysfunction.  

Service medical records from the veteran's 1978-1998 active 
duty do not refer to depression, although the veteran was 
noted to have the erectile dysfunction which is now service-
connected.  One 1998 service medical record pertaining to 
erectile dysfunction notes an increase in stress due to 
sexual dysfunction problems.  The veteran's active duty ended 
in October 1998.  Within a year thereafter, in May 1999, he 
began relating a history of depression.  Later medical 
records show diagnoses of depression, at times with psychotic 
features.  Post-service statements by the veteran and his 
wife contain credible accounts of his depression being 
present along with the erectile problems in service, even if 
he did not seek psychiatric help until after service.

Although depression was not diagnosed until shortly after 
service, the Board finds that all the evidence, including 
that pertinent to service, indicates depression began during 
active duty.  38 C.F.R. § 3.303(d).  Depression was incurred 
in service, and service connection is warranted.  In granting 
this benefit, the Board has given the veteran the benefit of 
the doubt under 38 U.S.C.A. § 5107(b).

2.  Skin disorder manifested by xerosis

The veteran is seeking service connection for a skin disorder 
manifested in part by dry skin (i.e., xerosis).

Service medical records, near the end of the veteran's 
service, note this skin condition, for which medication was 
prescribed.  The disorder was also noted on the post-service 
VA examination.  There is sufficient continuity of 
symptomatology to trace the current condition to service 
onset.  38 C.F.R. § 3.303(b).  The Board finds that a skin 
disorder manifested by xerosis was incurred in service, and 
service connection is warranted.  In granting this benefit, 
the Board has given the veteran the benefit of the doubt 
under 38 U.S.C.A. § 5107(b).




B.  Higher rating for service-connected erectile dysfunction

A noncompensable rating has been assigned for erectile 
dysfunction since November 1, 1998, and the veteran is 
seeking a higher rating.  This is an initial rating case, on 
the grant of service connection, and thus different 
percentage ratings for the disability may be assigned for 
different periods of time, since the effective date of 
service connection, based on the facts found (so-called 
"staged ratings").  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

There is not a listed disability rating for erectile 
dysfunction, and this condition is therefore rated by analogy 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Code 
7522, a deformed penis with loss of erectile power is 
entitled to a 20 percent rating.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.  

None of the in-service or post-service medical records show 
any penile deformity.  Indeed, physical examination on VA 
examination in November 1999 found normal external genitalia.  
Absent evidence of penile deformity, even though there is 
some erectile dysfunction, a compensable rating is not 
warranted under Code 7522.

A note to Code 7522 indicates that the disability is also to 
be reviewed for possible entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 for loss of use of a 
creative organ.  However, there is no showing that he has 
lost use of a creative organ as defined in this regulation.

Since the effective date of service connection, there have 
been no identifiable periods of time during which the 
condition has been compensable, and thus higher "staged 
ratings" are not in order.  See Fenderson, supra.  As the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for erectile dysfunction, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER


Service connection for depression is granted.

Service connection for a skin disorder manifested by xerosis 
is granted.

A compensable rating for erectile dysfunction is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

